Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 10/3/21, Applicant amended claims 1, 14, and 18, canceled no claims, and added no new claims.  Claims 1, 14, 18, 38-39, and 41-55 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for recommending an experience based on measurements of affective response: (ii) generating, based on the prior and subsequent measurements, feature values; and (iii) utilizing a personalized model to calculate, based on the feature values, an affective value indicative of an emotional response of the user to the experience; wherein the personalized model is generated based on data comprising previously taken measurements of affective response of the user; and generating, based on the affective values, a ranking of the experiences in which a first experience is ranked above a second experience; wherein, on average, affective values calculated for events involving having the first experience are greater than affective values calculated for events involving having the second experience, which is indicative of a greater change in a level of one or more of the following emotions: happiness, satisfaction, alertness, and contentment, due to having the first experience compared to a change in a level of the one or more emotions due to having the second experience.  Examiner believes these features, in combination with other features of the claimed .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding rejection of claims 1, 14, 18, 38-39, 42-44, 49-50, and 55 under 35 U.S.C. 101 for reciting abstract ideas, Applicant’s amendments reciting generating feature values and calculating affective values based on said feature values now recite sufficiently more than mental processes and these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        10/15/21